DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the arithmetic average roughness Ra1 of the plated layer is from .1 to 
3.2 um and that the roughness Ra1 is greater than Ra2, Ra2 being the roughness value of the contact surface.  However, claim 10 includes the limitation that the contact surface has a roughness value from .1 to 3.2 um.  This limitation in claim 10 contradicts both claim 6 and what is disclosed in paragraphs 51 and 52 of the specification. Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/170031.
In regard to claim 10, WO ‘031 discloses a method for producing a threaded connection for pipe including a pin and a box each including a contact surface including a threaded part, the method comprising the steps of:
forming a Zn-Ni alloy plated layer containing 10 to 16 mass % of Ni (see paragraph 159), and having arithmetic average surface roughness Ra1 measured under a laser microscope along a direction in which the contact surface is ground ranging from 0.1 to 3.2 um (see paragraph 160 where the metal surface has a roughness of 2um) in an electrolytic plating process (see paragraph 159) on the contact surface of at least one of the pin and the box with no blasting treatment performed (see paragraph 160 where it states that a sand blasting process may be carried out, making it an optional step); and
forming a solid lubricant coating 112 (see paragraph 162) on the Zn-Ni alloy plated layer with no blasting treatment performed.
In regard to claim 11, wherein the contact surfaces each further include a non-threaded metal contact part (see paragraph 71 where it states that a threaded portion and a separate sealing portion is coated in accordance with the invention).
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukui, Kawashima, Yamamoto, Imai and Goto disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679